        EXHIBIT B




Case 3:20-cv-00641 Document 33-2 Filed 01/25/21 Page 1 of 3 PageID #: 429
       R RAMSEY
              SOLUTI                 ONS
                                                       July 3, 2020




     VIA EMAIL AND OVERNIGHT COURIER
     Gaylord Palms Resort & Convention Center
     Attn: Mike Stengel
     Senior Vice President
     Gaylord Hotels Operations and Marriott's Convention Hotel Strategy
     10400 Fernwood Road
     Bethesda, MD 20817


             RE: Agreement between The Lampo Group, LLC d/b/a Ramsey Solutions (“Ramsey") and
      Gaylord Palms Resort & Convention Center {"Gaylord”)dated as of September 29,2017, as amended

      Dear Mr. Stengel:

      I am writing to provide formal notice of termination of the Agreement. The global COVID-19 pandemic
      and the inadequate responses of Osceola County, the State of Florida, and Gaylord to that pandemic
      have created a change in circumstance which now renders the provision of the first-class guest and
      conference event experience that the parties contracted for under the Agreement an impossibility.

      Ramsey is greatly disappointed that it has been forced to take this action, especially in light of the
      numerous and diligent efforts it undertook in recent weeks to suggest to Gaylord reasonable
      accommodations to try and best approximate the guest and conference event experience originally
      contracted for.

      Ramsey formally requests the return of all funds that it has paid Gaylord under the Agreement. Ramsey
      requires the return of these funds by no later than July 10, 2020.

      Given the longstanding relationship Ramsey has had with Gaylord, during which it has paid Gaylord
      many millions of dollars, it is Ramsey’s expectation that Gaylord will promptly comply with its request.
      Should Gaylord choose not to comply, Ramsey will pursue any and all remedies available to it at law, in
      equity, and under the Agreement.

      Thank you in advance for your prompt attention to this matter.

                                                       Sincerely,


                                                       00/卜나又<s .ぐノ11겁ン느）
                                                       Daniel E. Cortez
                                                       Generai Counsel
                                                       Ramsey Solutions




                  RAMSEY SOLUTIONS | 1011 Reams Fleming Blvd. | Franklin, TN 37064
                  TOLL FREE 888.22.PEACE | LOCAL 615.371.8881 | DAVERAMSEY.COM



Case 3:20-cv-00641 Document 33-2 Filed 01/25/21 Page 2 of 3 PageID #:RS0000285
                                                                      430
        R RAMSEY
            SOLUTIONS




      cc:   Véronique Lanthier
            Tatum Delia
            Britney Chandler




                RAMSEY SOLUTIONS | 1011 Reams Fleming Blvd. | Franklin, TN 37064
               TOLL FREE 888.22.PEACE | LOCAL 615.371.8881 | DAVERAMSEY.COM



Case 3:20-cv-00641 Document 33-2 Filed 01/25/21 Page 3 of 3 PageID #:RS0000286
                                                                      431
